Citation Nr: 0210195	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  95-05 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial increased evaluation in excess of 
20 percent from June 17, 1993 and in excess of 50 percent 
from August 8, 2001, for residuals of a right knee injury 
with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Phoenix, Arizona.  This matter was previously before the 
Board in September 2000, at which time, the Board remanded 
the appeal for further evidentiary development.  Preliminary 
review of the file indicates that the requested development 
has been completed.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue in this case has been rephrased to reflect 
that the veteran is appealing the initial evaluation assigned 
for his service-connected residuals of a right knee injury 
with degenerative joint disease.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable adjudication of the issue on appeal.  

2.  From June 1993 through September 1994, the veteran had 
moderate residuals of a right knee injury with degenerative 
joint disease disability, manifested by mild limitation of 
motion, moderate pain on movement, slight lateral 
instability, a limp that favored his left lower extremity and 
inability to walk on his heels.  

3.  From October 1994 to August 7, 2001, the veteran had a 
moderately severe residuals of a right knee injury with 
degenerative joint disease disability, manifested by moderate 
limitation of motion, moderate pain on movement, slight 
lateral instability, a limp that favored his left lower 
extremity, inability to hop on his right foot, squat and 
rise, or heel walk, and mild weakness.

4.  From August 8, 2001 to present, the veteran has a severe 
residuals of a right knee injury with degenerative joint 
disease disability, manifested by moderately severe 
limitation of motion, severe pain on movement, slight lateral 
instability, a limp that favored his left lower extremity, 
inability to hop on his right foot, squat and rise, or heel 
walk, and mild weakness.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but 
not higher, for residuals of a right knee injury with 
degenerative joint disease have been met from June 1993 to 
September 1994.  38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5257, 5261 (2001).

2.  The criteria for a disability rating of 30 percent, but 
not higher, for residuals of a right knee injury with 
degenerative joint disease have been met from October 1994 to 
August 7, 2001.  38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5257, 5261 (2001).

3.  The criteria for a disability rating of 60 percent, but 
not higher, for residuals of a right knee injury with 
degenerative joint disease have been met from August 8, 2001 
to present.  38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003, 5257, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991); VAOPGCPREC 11-00.  The new law revises 
section 5107(a), title 38, United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The January 1995 statement of the case (SOC) advises the 
appellant of the rating criteria used to evaluate his claim 
for residuals of a right knee injury with degenerative joint 
disease (DJD) and explains the particulars of why the 
evidence fails to support an increased evaluation. The 
appellant has had the opportunity to submit evidence and 
argument in support of his claim.  The appellant has not 
indicated the existence of any outstanding Federal government 
record or any other records that could substantiate his claim 
that has not already been associated with the file.   For the 
foregoing reasons, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
appellant is required based on the facts of the instant case.  
Since the appellant was provided the necessary information on 
which to substantiate the claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

When the initial rating or evaluation of a disability is 
being appealed, the evidence under consideration is not 
limited to evidence, which only reflects the current severity 
of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where the 
claimant disagrees with an initially assigned disability 
evaluation, it is possible for a claimant to be awarded 
separate percentage evaluations for separate periods based on 
varying degrees of severity during the appeal period.  
Fenderson, 12 Vet. App. at 126.  See also Francisco, 7 Vet. 
App. at 58 (where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern).

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, and 5261.

Code 5003 for degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Under Diagnostic Code 5261, a noncompensable rating is 
provided for extension of the leg limited to 5 degrees, a 10 
percent rating where extension is limited to 10 degrees, a 20 
percent rating where extension is limited to 15 degrees, and 
a 30 percent rating is assigned where extension is limited to 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

The Rating Schedule provides a noncompensable evaluation for 
flexion of the leg limited to 60 degrees, a 10 percent rating 
for flexion limited to 45 degrees, a 20 percent rating for 
flexion limited to 30 degrees, and a 30 percent rating for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2001).  

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001). 

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities do not 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).


C.  Evidence

Historically, the veteran filed a claim for service 
connection for residuals of a right knee injury secondary to 
service connected left knee in June 1993.  Service connection 
was granted and an initial rating of 10 percent was assigned 
under Diagnostic Code 5257 by rating decision dated in August 
1994.  The initial evaluation was increased to 20 percent 
under the same diagnostic code by rating decision dated in 
January 1996.  After the completion of evidentiary 
development requested in the September 2000 Board remand, a 
decision review officer granted an increase initial rating of 
50 percent effective August 8, 2001 and a 100 percent from 
October 12, 2001, based on surgical or other treatment 
necessitating convalescence under Diagnostic Code 5261.  The 
50 percent evaluation was to resume February 1, 2002.  These 
increases were reflected in the Supplemental SOC dated in 
March 2002.

The veteran contends that he has instability of the right 
knee, as well as arthritis, manifesting itself primarily 
through pain and limitation of motion.  He asserts that his 
instability should be rated separately and in addition to his 
symptoms of arthritis.

Dr. F.K.T., the veteran's private physician, wrote in 
December 1993 that he had just finished arthroscoping the 
veteran's right knee and had removed a degenerative torn and 
shredded medial meniscus.  Dr. T. opined that due to the 
numerous injuries that the veteran sustained to his left 
knee, as well as his size and weight, the right knee 
sustained damage.  Dr. T. reported that the veteran was 
asymptomatic and the pain in the right knee was completely 
gone.  Sutures were removed.  No medication or specific 
exercises were prescribed.  The plan was to follow up in one 
month.

The veteran underwent a VA compensation and pension (C&P) 
examination in February 1994.  The medical history discloses 
the onset and treatment of the veteran's left knee problems.  
The veteran reported that as a result of his left knee 
disorder, he began to favor his left lower extremity at the 
expense of his right lower extremity and developed a 
noticeable limp.  He stated that he now has pain, stiffness 
and weakness of his right knee.  He indicated that the right 
knee was also injured when he fell as a result of the left 
knee giving out.  Treatment for his right knee has been 
arthroscopic surgery.

Physical examination revealed the veteran was six feet-one 
inch in height and weighed 290 pounds.  Range of motion 
showed tenderness along the medial aspect of the right knee.  
Range of motion was from zero to 130 degrees on the right.  
Mild crepitus was noted.  The ligaments were intact.  The 
veteran was able to dress and undress and move on and off the 
examination table on his own.  He was unable to 
satisfactorily walk on his heel due to pain in his knees.  He 
was able to toe walk with some difficulty and to perform a 
knee bend to approximately 90 degrees.  The veteran was 
neither wearing a brace on either knee, nor was he using an 
assistive device for ambulation.  The veteran's gait was 
characterized by a distinct limp that favored the left lower 
extremity with propulsive force of 4/5 on the right and 3/5 
on the left.  The pertinent diagnosis was residuals injury 
right knee with DJD postoperative secondary to residuals 
injury left knee postoperative.  The examiner also provided a 
nexus opinion.

VA outpatient reports indicate the veteran sought treatment 
in March 1994.  He was requesting physical therapy and a 
neoprene right knee support.  Physical examination of the 
right knee showed range of motion from 10 degrees to 135 
degrees.  There was mild anterior-posterior and lateral 
laxity.  The assessment was internal derangement.  The plan 
was to request knee braces.  

Orthopedics referred the veteran to Physical Therapy in 
September 1994 for quadriceps strengthening.  The veteran 
underwent a Physical Therapy consultation.  In October 1994, 
he reported having right knee pain for the past two years.  
He currently complained of gradually increasing pain between 
3.5 and increasing to 6 or 7 on a one to ten scale.  He 
stated that the pain increased with weather and with walking, 
standing, and bending.  The veteran described his right knee 
as "popping and snapping."  The pain was reportedly located 
medially along the patella.  

Physical examination of the right knee revealed range of 
motion WFLs (within full or functional limits) between 98 
degrees flexion and -17 degrees.  There was chondromalacia 
secondary to increased pain with palpation to the right 
patella.  The pain increased along the right patella medially 
in approximately a four-inch region.  The veteran reported 
that it seemed to be under the patella.  There was right knee 
varus.  The ligaments were stable; there was increased pain 
with valgus stress to the right knee.  The veteran was not 
able to do more than five-wall slides secondary to right knee 
pain.  The assessment was increased pain, decreased 
functional abilities.

The day following the consultation, the veteran sought 
treatment at the VA facility.  He reported that his right 
knee had given out and he had fallen and injured himself.  He 
thought that his knee might have bent inward.  He denied 
numbness, but indicated increased weakness and tenderness to 
weight bear.  The veteran followed up in November 1994, 
complaining of right knee pain.  He reported that he was not 
using any assistive devices at that time.  He indicated that 
pain was on the posterior patella and medial portion of right 
knee and was at 6 or 7 on a scale of one to ten.  He further 
stated that there was a block at times to the right patella.  
The veteran requested a cane.  Physical examination showed 
strength in the right lower extremity was within normal 
limits.  Range of motion was -17 to 100 degrees in the right 
knee.

The veteran followed up at the VA facility in March 1995.  He 
requested an adjustable cane.  He reported that both his legs 
were much better with braces.  The braces allowed 15 to 90 
degrees range of motion.

In July 1995, the veteran underwent a VA C&P examination.  He 
reported that, in December 1994, he underwent an arthroscopy 
of his right knee due to locking of the right knee.  The 
veteran indicated that he had not experienced locking since 
the procedure; however, he now had increased pain and 
dysfunction in the right knee.  He reported that the knee 
gave way once every two weeks, despite him having a desk job.  
He stated that he wore a brace that prevented the giving way, 
but he was unable to squat or kneel and could not walk a 
block without stopping.

Physical examination revealed that the veteran limped on the 
right and wore a brace.  The veteran painfully moved around 
the examination room and mounted and dismounted the examining 
table.  He was able to rise from supine to sitting position 
and toe walk by holding on to the desk, but he could not hop 
on his right foot, squat and rise, or heel walk.  The 
veteran's right thigh measured an inch in circumference less 
than his left while he was seated on the examining table.  
While in supine position, the right knee extended to 170 
degrees and flexed only to 110 degrees.  There was pain on 
motion, crepitus, tenderness, positive patellar grind, and 
apprehension.  McMurray's was positive; Lachman's was 
negative.  The diagnoses were as follows: 1- residual, status 
post quadriceps and medial meniscus tear, right knee, now 
with degenerative joint disease (DJD), post trauma, right 
knee; 
2- patellofemoral syndrome, chondromalacia right knee-It is 
believed that the patellofemoral syndrome has been causing 
the giving way.

The veteran sought outpatient treatment at a VA facility in 
September 1995.  The medical history indicates that he was 
going to physical therapy for his knees with benefit and was 
doing well at work.  He reported a fall two weeks prior.  
Physical examination of his right knee revealed a tender, 
loose body medially. 

The veteran underwent a VA C&P examination in October 1995.  
His current complaints were intermittent pain in the medial 
aspect of the right knee and the right knee unexpectedly 
giving way when he was getting up or walking.  He reported 
that he had fallen in the past.  The veteran indicated that 
he currently wore a brace, which according to the examiner, 
showed appropriate signs of wear.  The veteran reported that 
he took medication for pain several times a day.

Upon examination, the veteran appeared morbidly obese.  
Distinct effusion was not palpable in the right knee, but 
minimal effusion that was masked by the thickness of 
overlying adipose tissue was noted.  The right knee had 10-
degree flexion contracture; it could not actively or 
passively extend beyond that point.  Flexion was to 85 
degrees.  There was tenderness along the medial joint line 
and slight tenderness over the pes anserinus.  The ligaments 
and capsule were stable and the pivot shift was negative.  
Results of McMurray's test demonstrated a painful medial 
click and a palpable, prominent, firm, underlying mass.  The 
examiner found this to be consistent with a thick plica or a 
loose body.  McMurray's test and the palpation of the object 
reproduced symptoms, which the veteran stated, preceded the 
giving way of his knee.  No crepitus was palpable per se.  A 
mild retropatellar grinding was noted.  Apprehension 
chondromalacia patellae testing was positive.  The diagnosis 
was internal derangement, right knee.

The veteran underwent a VA C&P examination for the joints in 
February 1997.  The medical history of the right knee 
disorder revealed four surgeries on the right knee, the most 
recent being in 1993 or 1994.  Following a review of the 
veteran's medical records and medical history, the back and 
hips were examined.  No range of motion or functional studies 
were performed with the right knee.

Dr. J.T.C. authored a consultation report in October 1997 
regarding the veteran's chronic lower back pain.  The veteran 
gave a medical history that referenced his knees in part, 
including numerous surgeries involving both knees.  He 
indicated that he suffered from chronic knee pain, which had 
stabilized over the past several years with several ongoing 
medications.

The veteran testified at an RO hearing in June 1998.  
Although the veteran testified primarily about his hips and 
back, he did state that he had fallen 20 to 30 times because 
of instability in his right knee.  He stated that he does not 
have instability while wearing his brace, but he cannot wear 
the braces at work because they keep his legs straight as 
though they were fused.  (Transcript (T.) at pp. 3-6).  He 
also indicated that knee pain interfered with his sleep.  (T. 
at p. 7).

The veteran sought treatment at a VA facility in December 
1998, complaining of debilitating pain in both knees.  
Physical examination showed 15 to 85 degrees range of motion 
in the right knee.  

The veteran underwent a VA C&P examination in May 1999.  The 
examining physician noted that no claims file was sent by the 
RO, but the medical file was reviewed.  The veteran's current 
complaints were that his right knee hurts on a daily basis 
and swells in varying amounts all of the time.  The right 
knee also pops and clicks.  The veteran disclosed that he has 
fallen due to occasional give-way of the knee without 
warning.  The veteran was not wearing a knee brace at the 
time of the examination, but reported that he does wear 
braces on both of his knees.  While he is at work, he wears 
the braces most of the time, but noted that the braces put 
his legs out straight.  He also reported that he uses a cane 
about half of the time due to his left knee.  Regarding 
weakness, the veteran reported that he is unable to support 
himself without a brace.  He reported fatigability in that he 
was unable to be on his legs for more than 15 minutes without 
his right leg feeling weak and starting to cramp.  He stated 
that he had incoordination due to a limp on the right that 
presented on normal use and on repeated use.

The examiner noted the veteran was morbidly obese.  
Examination of the right knee revealed a limp, left greater 
than right.  The veteran was able to raise up on his heels 
and toes.  There was tenderness medially and more so 
laterally about the right knee, but some tenderness was also 
noted superiorly and inferiorly.  One to 2+ crepitus was 
palpated on active motion.  No definite effusion was 
observed.  The sensory examination to scratch was normal 
throughout the right lower extremity.  Muscle strength 
testing showed slight give-way weakness in gastrocnemius 
soleus on the right with complaint of pain in the anterior 
right knee.  The veteran complained of slight pain on passive 
motion of the patella.  There were multiple healed 
arthroscopic portals.  Range of motion showed the veteran 
lacked three degrees of full extension of the right knee.  
Flexion was to 85 degrees with complaints of pain at terminal 
flexion.  The examiner opined that functional impairment was 
moderate.

A report from S. Family Practice, dated in June 1999, states 
that the veteran has been a patient since 1982 for knee 
problems.  Dr. A.W.H. indicates that the veteran has had 
progressive pain and swelling over time.  No further 
treatment was planned except to continue on the current 
medications and exercise program.  Dr. H. stated that the 
veteran was not a good surgical risk for further surgery on 
his right knee.  Dr. H. found that the veteran's symptoms had 
increased substantially over the past year and required more 
medication to control them.  With regard to functional impact 
of the knee disorders, Dr. H. reported that the veteran 
worked outside the home for three days and telecommuted from 
the home for two days.  Dr. H. disclosed that the veteran 
walks with a cane and limits his walking due to his problems.  
Range of motion was decreased in the affected joints and 
there was pain and crepitus.

The veteran testified at a RO hearing in June 1999.  His 
testimony is summarized as follows:

The veteran works as an IT consultant in charge of a county 
integrated criminal justice system.  (T. at p. 3).  His 
duties require him to do a lot of traveling to different 
sites and to spend a great deal of time at a desk.  His 
employer made accommodations about ten months ago to allow 
him to work at home for two of five days a week.  His 
employer also purchased special furniture and equipment.  (T. 
at p. 5).  He can only sit comfortably for half an hour, but 
he can stretch it out to an hour and a half.  (T. at p. 6).  
The veteran does not walk for leisure and does a minimal 
amount of walking on his job, e.g. walking from his car to a 
building.  (T. at pp. 6-7).  The veteran has instability in 
his right knee, which the brace eliminates, but he cannot use 
the brace at work because it keeps his leg straight and he 
cannot sit at a desk.  Straightening the leg causes 
excruciating pain.  (T. at pp. 7-8).  The veteran has not 
been able to go on vacation for several years because he has 
used all of his vacation time as sick days, in addition to 
his sick leave.  (T. at p. 12).  He attributes his time off 
as a 60/40 split between his right and left knees, 
respectively.  (T. at p. 12, 16).  The veteran no longer does 
things with his family; he has only made it to a few of his 
son's baseball games.  (T. at p. 14).  The veteran disagreed 
with how the VA examination was conducted because he thought 
it was too brief and the examining physician manipulated his 
leg.  He felt that this did not portray a real world 
situation.  (T. at pp. 11, 17).

The veteran underwent a VA C&P examination in September 2001.  
He reported that he was presently unemployed due to the 
elimination of his position in June.  The veteran gave a 
history of seven surgeries on his right knee, the most recent 
being in 1993.  He stated that he was having another surgery 
soon and a total knee replacement in a year to 18 months.  He 
reported undergoing gastric bypass surgery in the last month 
for purposes of weight control.  He stated that he had lost 
44 pounds in four weeks.  His current complaint was daily 
right knee pain.  The veteran uses a hinged brace at all 
times during waking hours; the brace hinges laterally and 
medially.  The knee swells daily, but the amount of swelling 
varies, depending on how much the veteran is up on it.  The 
veteran reported that he does have weakness and fatigability 
that he relates to pain.  He also reported incoordination, 
which manifests through a limp on the right.  The limp is 
present at all times with normal and repeated use.

The veteran arrived at the examination wearing a brace and a 
Canadian crutch in his right hand for his right knee.  The 
brace was removed for the examination.  Physical examination 
indicated that the veteran is morbidly obese.  On ambulation 
without the brace and cane, the veteran complained of pain in 
the right knee when he got up from the chair.  He had a 
stiff-legged gait on the right.  Healed arthroscopic portal 
scars were noted around the right knee.  There was tenderness 
about the following regions: posteromedial joint line, 
midpatellar tendon, posterolateral joint, medial, and lateral 
mid parapatellar.  Cruciate and collateral ligaments were 
stable with no effusion or crepitation palpated on active 
motion.  External torsion, McMurray's was negative; on 
internal torsion there was a slight complaint of pain 
medially and suprapatellar.  Active range of motion with a 
goniometer showed lack of 35 degrees of extension with 80 
degrees of flexion.  Passively, the veteran lacked 10 degrees 
of extension and flexion was to 90 degrees.  The impression 
was right knee status post multiple surgeries, moderate DJD.  
The examiner opined that function impairment was between 
moderate and severe.  

Dr. F.K.T. wrote a report in October 2001 informing the 
Phoenix RO that the veteran had undergone an extensive 
surgical procedure on his right knee.  The surgery included 
debridement of medial femoral condyle, debridement with 
removal of exostosis intercondylar notch, partial lateral 
meniscus with debridement of lateral femoral condyle, and 
debridement and shaving of patellofemoral joint (both 
patellar and femoral surfaces).  Dr. T. stated that great 
care needed to be taken in the postoperative rehabilitation 
process, which would consist of extensive physical therapy 
and rest.  Due to the severity of the knee's condition and 
seven previous surgeries, a period of rest and physical 
therapy were needed to allow the veteran to transition from 
having to use his wheelchair and crutches.  Dr. T stated that 
the rehabilitative period would require 90 days at a minimum, 
at which time, follow-up was to be scheduled to evaluate the 
veteran's progress and status.

Dr. F.K.T. provided an extensive report, dated in December 
2001, that outlines the veteran's multiple orthopedic 
disorders.  Dr. T. had been treating the veteran for the past 
decade and was coordinating treatment with a physician at the 
VA Diamond Clinic and the veteran's family physician.  With 
regard to the right knee, Dr. T. states that it has 
degenerated to the point that a total knee replacement is 
required.  As a result of the degeneration, the veteran has 
severe pain and marked loss of range of motion.  His right 
knee symptoms will not resolve without drastic surgical 
intervention.  Over the past decade, Dr. T. has taken a very 
conservative treatment approach due to the numerous surgical 
procedures already performed.  Treatment has focused 
primarily on controlling ongoing pain and inflammation with 
medications and providing orthopedic appliances, such as 
hinged braces, canes, and a wheelchair, to assist the veteran 
with daily routines.  Surgery on the right knee has been kept 
to a minimum at two.  Pain in the right knee is severe and 
for the last ten years the veteran has required multiple 
medications: MS CONTIN 30MG QID for generalized pain, OXY 
CONTIN 40MG PRN for breakthrough pain, DELLEBRIX 200MG QD for 
inflammation, and AMBIEN 10MG QD to sleep. 

Dr. T. recounted when he began to treat the veteran in 
November 1993.  The veteran's complaints at that time were 
moderate pain, swelling, occasional episodes of his knee 
"giving way" and "locking."  Arthroscopic examination of 
the knee revealed internal derangement, a torn meniscus, 
degenerative arthritis, medial femoral condylar disruption, 
and degenerative changes of the patellofemoral joint and 
loose bodies present in the intercondylar notch.  Dr. T. 
provided the details of the December 1993 surgery, which he 
referenced in his December 1993 report.  The veteran's VA 
physician periodically updated Dr. T. about the veteran's 
status and on August 8, 2001, he reported that the veteran's 
pain level had worsened over the last year.  The VA physician 
opined that the veteran had progressed as far as he could 
without surgical help.

Dr. T. examined the veteran in August 2001.  The veteran 
complained of severe pain, grinding, popping, loss of range 
of motion, and several episodes of falling due to the knee 
giving way.  All reported symptoms were observed during the 
examination except the falling.  Range of motion was measured 
goniometrically as lacking 40 degrees of extension and 
limitation of 45 degrees of flexion without the brace.  
Wearing the brace, the veteran lacked five degrees of 
extension and limitation of 15 degrees flexion.  X-rays were 
interpreted to show severe degenerative changes the medial 
main knee joint compartment with vacuum phenomenon present, 
moderately severe osteophytic spurring at all articular 
margins in all joint compartments, and dominant joint 
effusion noted.  These changes represented "a considerable 
increase" in the degenerative process from just two years 
ago.  

Dr. T. expressed surprise over the degree of change since the 
veteran's last surgery.  The joint had worsened well beyond 
normal expectations, most certainly due to continued 
secondary stress utilized with the veteran's gait patterning 
and postural attitude post trauma and multiple left knee 
surgeries.  Dr. T. opined that the veteran was now in need of 
a total knee replacement, but this was contraindicated due to 
the veteran's current size and weight, which would negatively 
impact on the potential success of the surgery if it were 
done now.  Instead, the veteran underwent arthroscopic 
surgery in September 2001, which included debridement of the 
medial femoral condyle, debridement of the synovium 
anteriorly, resection of the lateral meniscus, and 
debridement of the patellofemoral joint.  Prognosis was 
determined to be very poor in light of significant 
degenerative arthritis in all three compartments, rendering 
the joint severely disabled.  Range of motion was considered 
so poor and restrictive (40 to 55) that a hinged brace was 
required to virtually lock the knee to reduce pain associated 
with movement.   

With regard to functional impairment, Dr. T. states that the 
veteran is severely handicapped primarily due to his 
bilateral knee condition, which directly interferes with 
maintaining meaningful employment and his ability to function 
ordinarily in his daily life.  With the elimination of the 
veteran's position at work in June 2001, the veteran has been 
unemployed ever since.  While employed, he felt tremendous 
pressure from his employer because he had to telecommute 
three days a week and special accommodations had to be made 
in his work area and for equipment.  He consistently 
maximized the use of his sick leave and used his vacation 
days as well.  Leave was taken mostly because of severe pain 
and inability to sleep at night.

Loss of range of motion and severe degenerative changes to 
the knees also affects the veteran's ability to drive and he 
must depend on family members and public transportation.  
Specifically, the veteran is unable to drive a motor vehicle 
without hand controls.  He is unable to work at a desk or 
workstation with his brace because his leg goes numb.  He is 
unable to bend his knees past 80 degrees without a brace.  
The veteran is unable to put on socks without a sock puller.  
He cannot do ordinary household chores and for many years, he 
has been unable to participate in normal exercise and sports, 
social events, and family related events.  Dr. T. concluded 
that severe bilateral knee pain, loss of range of motion, and 
DJD have caused so much deterioration in the joints that both 
require a total knee replacement.  The diagnosis was severe 
bilateral degenerative changes to the knees.  Severe 
bilateral loss of range of motion with the right knee lacking 
40 degrees of extension and limited flexion to 55 degrees, 
and severe functional impairment, secondary to degenerative 
changes, loss of range of motion and postoperative multiple 
surgeries.

VA outpatient records dated between October 2001 and February 
2002 indicate that the veteran continued to engage in 
physical therapy during this period.  He underwent a 
wheelchair clinic consult in October 2001.  He was wearing a 
brace on his right knee and ambulating with a single forearm 
crutch.  He sat with his knees partially extended.  A 20-inch 
wide heavy-duty wheelchair with elevating leg rest was 
recommended and a request for such was submitted.  The 
veteran began a low-impact aerobic/strength training program 
in November, including hydra-fitness and lower extremity 
strengthening.  The veteran reported that use of a cane had 
helped.  He was doing physical therapy twice a week.  He 
indicated that his knee braces no longer fit due to weight 
loss.  He complained that Tylenol #4 was not helping with 
pain and wanted something stronger.  In January 2002, the 
veteran complained that Vicodin was not quite strong enough 
and he wanted something a little stronger.

The veteran underwent a VA C&P examination in January 2002 
that pertains to the left knee only. 

II.  Analysis

The veteran contends that he has instability of the right 
knee, as well as arthritis, manifesting itself primarily 
through pain and limitation of motion.  He asserts that his 
instability should be rated separately and in addition to his 
symptoms of arthritis.

The Board notes initially with respect to the current level 
of disability,
that a 60 percent evaluation would represent the maximum 
rating that could be assigned under any circumstances for 
disability of one lower extremity under the 
"amputation rule," which precludes the assignment of a 
rating beyond that provided for amputation of the extremity 
at the elective level.  38 C.F.R. § 4.68 (2001).
For the above extremity, the maximum rating for disabilities 
above the knee in the middle or lower thirds is 60 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5162 (2001).

The record demonstrates that the level of disability in terms 
of compensation rates has varied over the appeal period.  
Accordingly, the veteran is entitled to staged ratings.

A review of the record indicates that the right knee 
disability remained moderate from June 1993 to September 
1994.  During this period the veteran had complaints of 
moderate pain, swelling, occasional episodes of his knee 
"giving way" and "locking," stiffness, and weakness of the 
right knee, as reported by Dr. T. and the February 1994 VA 
examiner.  Range of motion was noncompensable under 
Diagnostic Codes 5260 or 5261; however, X-rays had been 
interpreted to show degenerative joint disease, right knee.  

The veteran's condition was severe enough to require an 
arthroscopic examination of the knee and surgery in December 
1993.  The Board notes that Dr. T. reported that the pain was 
completely gone and the veteran was asymptomatic after the 
December 1993 surgery, but this was very brief, as seen on 
the February 1994 VA examination.  At that time, there was 
tenderness along the medial aspect of the right knee, slight 
reduction of flexion, mild crepitus, and a distinct limp.  
There were little or no findings indicative of instability, 
as the ligaments were intact and the veteran was not using a 
brace in February 1994 and there was only mild anterior-
posterior and lateral laxity.  Accordingly, the disability 
picture during the period of June 1993 to September 1994 is 
moderate, showing moderate pain and slight instability.  He 
has met the criteria for no greater than a 10 percent rating 
under Diagnostic Code 5003 and 5261 and no greater than 10 
percent under Diagnostic Code 5257.  A 20 percent evaluation 
under Diagnostic Code 5257 is not warranted because moderate 
lateral instability was not shown.  Functionally, the veteran 
showed mild impairment, manifested by pain on movement, 
weakness and a limp.  The Board has considered functional 
loss and finds that 20 percent under Diagnostic Code 5003, 
5261, and 5257 is the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, supra.

Further review of the record indicates that the veteran's 
right knee disability was moderately severe from October 1994 
through August 7, 2001.  The October 1994 VA examination 
reflects a significant decrease in range of motion in 
extension of the knee.  The veteran lacked 17 degrees of 
extension.  Under Diagnostic Code 5261, limitation of 
extension to 15 degrees warrants a 20 percent evaluation.  
The veteran does not meet the criteria for a 30 percent 
evaluation because such requires limitation of extension to 
20 degrees.  

The veteran continued to subjectively complain of instability 
in his right knee.  The objective findings did not indicate 
instability.  Specifically, his ligaments were stable upon 
examination in October 1994, and Lachman's was negative.  The 
ligaments were also found to be stable and the pivot shift 
was negative during the October 1995 VA examination.  When 
examined in May 1999, he was not wearing a knee brace, 
although he reported that he wears a brace on both knees.  
However, the veteran did seek outpatient treatment in October 
1994 after reportedly falling and injuring himself after his 
right knee gave way.  He reported that it seemed like his 
knee had bent inward.  There was also slight give-way 
weakness in gastrocnemius soleus upon examination in March 
1999.  The overall disability picture during this period 
indicates only slight, if any, lateral instability.  
Accordingly, the veteran has met the criteria for a 10 
percent evaluation under Diagnostic Code 5257, as well as the 
20 percent evaluation under Diagnostic Code 5261 for the 
period from October 1994 to August 7, 2001.

Functionally, the veteran showed moderate impairment, 
manifested by pain on movement, weakness, fatigability, and 
incoordination.  In this regard, the veteran only wore a 
brace on his right knee intermittently, if at all, for much 
of the period between October 1994 and August 7, 2001.  A 
cane, his only assistive device, was held in his left hand 
and was reportedly for his left knee.  The Board has 
considered functional loss and finds that 30 percent under 
Diagnostic Code 5003, 5261, and 5257 is the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
supra.

The Board has considered the applicability of an 
extraschedular evaluation and finds that the record does not 
demonstrate a basis for an extraschedular rating.  During the 
period between June 1993 and June 2001, the veteran remained 
fully employed and did not have frequent hospitalizations due 
to his right knee disability.  Although Dr. T. reports 
numerous accommodations had to be made, there is no 
allegation that these accommodations interfered in any way 
with the veteran's ability to perform his job.  The only 
assertion was that the veteran felt pressured about it.  The 
veteran also asserts that he used all of his sick leave and 
his vacation days because of his right knee disability.  As 
he was entitled to such leave through the terms of his 
employment, this does not represent interference.  Finally, 
when the veteran did become unemployed in June 2001, the 
reason, as stated by the veteran, was that his position had 
been eliminated. 

The record discloses a marked increase of disability in 
August 2001.  On examination on August 8, 2001, the 
possibility of total knee replacement was considered.  The 
veteran's condition had deteriorated to such a degree as to 
warrant extensive surgery in October 2001.  His orthopedist 
reported that the veteran would require a rehabilitative 
period of no less than 90 days following surgery.  The 
veteran complained of pain on movement, resulting in weakness 
and fatigability.  He also complained of daily swelling and a 
continual limp.  The veteran also continued to report that 
his right knee gave way.  The veteran was using a hinged 
brace during all waking hours and VA ordered a wheelchair in 
October.  Upon examination in August and September, the 
veteran lacked 35 to 40 degrees in extension.  Under 
Diagnostic Code 5261, this degree of limitation in extension 
warrants a 50 percent rating.  

The veteran showed no objective signs of lateral instability, 
as his cruciate and lateral ligaments continued to be stable 
upon examination in September 2001.  He, however, continued 
to complain of his knee giving way.  The Board notes that Dr. 
T stated that all of the symptoms complained of were found 
during his August 2001 examination of the veteran except for 
falling.  In this regard, the Board notes the infrequent and 
unpredictable nature of the falls, as reported by the 
veteran.  The consistent nature of the veteran's continued 
complaints, his outpatient treatment for a fall in October 
1994, the finding of mild lateral laxity in February 1994, 
and Dr. T's endorsement of the veteran's accurate reporting 
of symptoms, are sufficient to place the negative and 
positive evidence of lateral instability in relative 
equipoise.  Accordingly, the veteran is entitled to 
reasonable doubt on this issue and therefore, meets the 
criteria for a 10 percent evaluation under Diagnostic Code 
5257.  A rating of 20 percent is not warranted because no 
greater than slight lateral instability has been shown.

In light of the amputation rule, the veteran is entitled to 
no greater than a 60 percent rating for right knee 
disability, which he has been granted through Diagnostic 
Codes 5257 and 5261 from August 8, 2001 forward.  This 
represents the maximum evaluation allowable for this period.  
Accordingly, the Board does not address functional impairment 
and extraschedular evaluation for this time period. 

The Board notes that the veteran is entitled to a temporary 
disability evaluation of 100 percent for the 90-day 
recuperative period following his arthroscopic surgery in 
October 2001. 


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a right knee injury with degenerative joint disease, is 
denied for the period from June 1993 to September 1994.

Entitlement to a rating of 30 percent for residuals of a 
right knee injury with degenerative joint disease, is granted 
for the period from October 1994 to August 7, 2001.

Entitlement to a rating of 60 percent for residuals of a 
right knee injury with degenerative joint disease, is granted 
for the period from August 8, 2001 forward.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

